EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yifan Mao on 1/25/2022.  The application has been amended as follows:
Claim 31, step (b): change “sequencing all or a portion of each amplicon is performing using a sequencer” to “sequencing all or a portion of each amplicon 
Claim 68: change “the double-stranded nonrandom oligonucleotide adapter species” to “the partially double-stranded nonrandom oligonucleotide adapter species”
Claim 81: change “the double-stranded nonrandom oligonucleotide adapter species” to “the partially double-stranded nonrandom oligonucleotide adapter species”

Response to Amendments and Arguments
2.	Applicant’s amendments and arguments filed on 1/10/2022 have been fully considered.  In view of applicant’s amendments to the claims, all the rejections have been withdrawn.  Further in view of the examiner’s amendment above, claims 2, 4-6, 8-10, 12, 14-16, 19-20, 27, 29, 31, 55 and 58-81 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639